Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 1 of 17 PageID: 1




Ben A. Kaplan
CHULSKY KAPLAN LLC
280 Prospect Ave. 6G
Hackensack, NJ 07601
Phone: (877) 827-3395 ex 102
Cell Phone: (201) 803-6611
Fax: (877) 827-3394
ben@chulskykaplanlaw.com
Attorneys for Plaintiff(s)

                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


TERRALIEN DOUCEUR, on behalf of himself                 Civil Case Number: _____________
and all others similarly situated,

                     Plaintiff(s),                                CIVIL ACTION

                                                         CLASS ACTION COMPLAINT
                   -against-                            AND DEMAND FOR JURY TRIAL

MONARCH RECOVERY MANAGEMENT,
INC.; FIRST PORTFOLIO VENTURES I, LLC,

                     Defendant(s).


                        LOCAL CIVIL RULE 10.1 STATEMENT

      1.     The mailing addresses of the parties to this action are:

             TERRALIEN DOUCEUR
             64 Mill Road, Apt. 2R
             Irvington, New Jersey 07111

             MONARCH RECOVERY MANAGEMENT, INC.
             3260 Tillman Drive, Suite 75
             Bensalem, Pennsylvania 19020

             FIRST PORTFOLIO VENTURES I, LLC
             3091 Governors Lake Drive Suite 500
             Peachtree Corners, Georgia 30071




                                         Page 1 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 2 of 17 PageID: 2




                                  PRELIMINARY STATEMENT

        2.       Plaintiff on behalf of himself and all others similarly situated (“Plaintiff”), by and

through him attorneys, alleges that Defendants, MONARCH RECOVERY MANAGEMENT,

INC. (“MONARCH RECOVERY MANAGEMENT”); FIRST PORTFOLIO VENTURES I,

LLC (“FIRST PORTFOLIO VENTURES”) and JOHN DOES 1-25 their employees, agents and

successors (collectively “Defendants”) violated 15 U.S.C. § 1692 et seq., the Fair Debt

Collection Practices Act (hereinafter “FDCPA”), which prohibits debt collectors from engaging

in abusive, deceptive and unfair practices.

                                  JURISDICTION AND VENUE

        3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331. This is

an action for violations of 15 U.S.C. § 1692 et seq.

        4.       Venue is proper in this district under 28 U.S.C. §1391(b) and 15 U.S.C. §

1692k(d) because the acts of the Defendant that give rise to this action, occurred in substantial

part, in this district.

                                           DEFINITIONS

        5.       As used in this complaint, the terms “creditor,” “consumer,” “debt” and “debt

collector” are defined at 15 U.S.C. § 1692a.

                                              PARTIES

        6.       Plaintiff is a natural person, a resident of Essex County, New Jersey and is a

“Consumer” as defined by 15 U.S.C. § 1692a(3).

        7.       MONARCH RECOVERY MANAGEMENT maintains a location at 3260

Tillman Drive, Suite 75, Bensalem, Pennsylvania 19020.




                                              Page 2 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 3 of 17 PageID: 3




       8.      FIRST PORTFOLIO VENTURES maintains a location at 3091 Governors Lake

Drive Suite 500, Peachtree Corners, Georgia 30071.

       9.      MONARCH RECOVERY MANAGEMENT uses the instrumentalities of

interstate commerce or the mails to engage in the principal business of collecting debt and/or to

regularly engage in the collection or attempt to collect debt asserted to be due or owed to

another.

       10.     FIRST PORTFOLIO VENTURES uses the instrumentalities of interstate

commerce or the mails to engage in the principal business of collecting debt.

       11.     MONARCH RECOVERY MANAGEMENT is a “Debt Collector” as that term is

defined by 15 U.S.C. § 1692(a)(6).

       12.     FIRST PORTFOLIO VENTURES is a “Debt Collector” as that term is defined by

15 U.S.C. § 1692(a)(6).

       13.     John Does 1-25, are currently unknown Defendants whose identities will be

obtained in discovery and at that time will be made parties to this action pursuant to the Federal

Rules of Civil Procedure (hereinafter “FRCP”); Rule 15, Rule 20 and Rule 21. Plaintiff’s claims

against the currently unknown Defendants arise out of the same transaction, occurrence or series

of transactions arising from known Defendant’s actions and are due to common questions of law

and fact whose joinder will promote litigation and judicial efficiency.

                              CLASS ACTION ALLEGATIONS

       14.     Plaintiff brings this action as a state-wide class action, pursuant to Rule 23 of the

FRCP, on behalf of himself and all New Jersey consumers and their successors in interest (the

“Class”), who Defendants collected or attempted to collect a debt from, in violation of the

FDCPA, as described in this Complaint.



                                           Page 3 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 4 of 17 PageID: 4




      15.   This Action is properly maintained as a class action. The Class is initially defined

as:

               All New Jersey consumers who MONARCH RECOVERY MANAGEMENT

               collected or attempted to collect a debt from, which was owned by FIRST

               PORTFOLIO VENTURES.

               The class definition may be subsequently modified or refined. The Class

               period begins one year prior to the filing of this Action.

      16.   The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

            class action:

               a. Numerosity: The Class is so numerous that joinder of all members is

                   impracticable because there are hundreds and/or thousands of persons in

                   New Jersey who Defendant(s) collected or attempted to collect a debt

                   from, which violates specific provisions of the FDCPA.

               b. Commonality: There are questions of law and fact common to the class

                   members which predominate over questions affecting any individual Class

                   member.       These common questions of law and fact include, without

                   limitation:

                   i.       Whether the Defendants violated various provisions of the FDCPA

                            as set forth herein:

                   ii.      Whether Plaintiff and the Class have been injured by the

                            Defendants' conduct;

                   iii.     Whether Plaintiff and the Class have sustained damages and are

                            entitled to restitution as a result of Defendants' wrongdoing and if



                                         Page 4 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 5 of 17 PageID: 5




                                so, what is the proper measure and appropriate statutory formula to

                                be applied in determining such damages and restitution; and

                        iv.     Whether Plaintiff and the Class are entitled to declaratory relief.

                     c. Typicality: Plaintiff’s claims are typical of the Class, which all arise from

                        the same operative facts and are based on the same legal theories.

                     d. Adequacy of Representation: Plaintiff has no interest adverse or

                        antagonistic to the interest of the other members of the Class. Plaintiff will

                        fairly and adequately protect the interest of the Class and has retained

                        experienced and competent attorneys to represent the Class.

        17.     A Class Action is superior to other methods for the fair and efficient adjudication

of the claims herein asserted. Plaintiff anticipates no unusual difficulties in the management of

this class action.

        18.     A Class Action will permit large numbers of similarly situated persons to

prosecute their common claims in a single forum simultaneously and without the duplication of

effort and expense that numerous individual actions would engender. Class treatment will also

permit the adjudication of relatively small claims by many Class members who could not

otherwise afford to seek legal redress for the wrongs complained of herein. Absent a Class

Action, class members will continue to suffer losses of statutory protected rights as well as

damages.

        19.     Defendant(s) have acted on grounds generally applicable to the entire Class,

thereby making appropriate final relief with respect to the Class as a whole.




                                             Page 5 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 6 of 17 PageID: 6




                                   STATEMENT OF FACTS

       20.     Plaintiff is at all times to this lawsuit, a "consumer" as that term is defined by 15

U.S.C. § 1692a(3).

       21.     At some time prior to October 21, 2020, Plaintiff allegedly incurred a financial

obligation to CELTIC BANK/INDIGO MASTERCARD (“INDIGO MASTERCARD”).

       22.     Plaintiff does not concede or agree that he/she owes the INDIGO

MASTERCARD obligation to FIRST PORTFOLIO VENTURES or that the INDIGO

MASTERCARD obligation was purchased by and/or assigned to FIRST PORTFOLIO

VENTURES.

       23.     Plaintiff denies that any right to invoke an arbitration provision was assigned to

FIRST PORTFOLIO VENTURES.

       24.     The INDIGO MASTERCARD obligation is an open end loan as defined at

N.J.S.A. 17:11C-2 and/or a retail charge account as defined at N.J.S.A. 17:16C-1 et seq.

       25.     The INDIGO MASTERCARD obligation arose out of a transaction, in which

money, property, insurance or services, which are the subject of the transaction, are primarily for

personal, family or household purposes.

       26.     Plaintiff incurred the INDIGO MASTERCARD obligation by obtaining goods

and services which were primarily for personal, family and household purposes.

       27.     The INDIGO MASTERCARD obligation did not arise out of a transaction that

was for non-personal use.

       28.     The INDIGO MASTERCARD obligation did not arise out of a transaction that

was for business use.




                                           Page 6 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 7 of 17 PageID: 7




       29.     The INDIGO MASTERCARD obligation is a "debt" as defined by 15 U.S.C. §

1692a(5).

       30.     INDIGO MASTERCARD is a "creditor" as defined by 15 U.S.C. § 1692a(4).

       31.     At some time prior to October 21, 2020, the INDIGO MASTERCARD obligation

was allegedly purchased by and/or sold to FIRST PORTFOLIO VENTURES.

       32.     At the time the INDIGO MASTERCARD obligation was allegedly purchased by

and/or sold to FIRST PORTFOLIO VENTURES, the obligation was in default.

       33.     The principal purpose of FIRST PORTFOLIO VENTURES is the collection of

debts which are in default at the time it purchases the debts.

       34.     FIRST PORTFOLIO VENTURES has obtained a license and/or has registered as

a collection agency and/or as a debt collector with at least one State and/or State department or

agency within the United States within the relevant period.

       35.     FIRST PORTFOLIO VENTURES did not obtain a license from the New Jersey

Department of Banking and Insurance prior to making attempts to collect the obligation as

required by law. See Veras v. LVNV Funding, LLC, 2014 U.S. Dist. LEXIS 34176 (D.N.J. Mar.

17, 2014); Lopez v. Law Offices of Faloni & Associates, 2016 U.S. Dist. LEXIS 124730 (D.N.J.

Sept. 14, 2016); Latteri v. Mayer, 2018 U.S. Dist. LEXIS 85926 (D.N.J. May 22, 2018); and

New Century Fin. v. Trewin, 2018 N.J. Super. Unpub. LEXIS 1688 (May 24, 2018).

       36.     On or before October 21, 2020, FIRST PORTFOLIO VENTURES, directly or

through an agent, referred the INDIGO MASTERCARD obligation to MONARCH

RECOVERY MANAGEMENT for the purpose of collections.

       37.     At the time the INDIGO MASTERCARD obligation was referred to MONARCH

RECOVERY MANAGEMENT the INDIGO MASTERCARD obligation was past due.



                                            Page 7 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 8 of 17 PageID: 8




       38.      In an attempt to collect on the INDIGO MASTERCARD obligation, Defendants

caused to be delivered to Plaintiff a letter dated October 21, 2020, which was addressed to

Plaintiff. A copy of said letter is annexed hereto as Exhibit A, which is fully incorporated herein

by reference.

       39.      FIRST PORTFOLIO VENTURES did not register with or obtain authority to

transact business in New Jersey prior to authorizing and/or causing MONARCH RECOVERY

MANAGEMENT to send its October 21, 2020 letter.

       40.      The October 21, 2020 letter was sent to Plaintiff by the Defendants in connection

with the collection of the INDIGO MASTERCARD obligation.

       41.      The October 21, 2020 letter is a “communication” as defined by 15 U.S.C. §

1692a(2).

       42.      The October 21, 2020 letter was the initial communication sent by Defendants to

Plaintiff. No other written communications were sent by Defendants to Plaintiff within 5 days of

the October 21, 2020 letter.

       43.      Upon receipt, Plaintiff read the October 21, 2020 letter.

       44.      The October 21, 2020 letter provides the following information regarding the

balance claimed due on the INDIGO MASTERCARD obligation:

                Balance: $711.86

       45.      MONARCH RECOVERY MANAGEMENT made attempts to collect the

INDIGO MASTERCARD obligation from Plaintiff on behalf of FIRST PORTFOLIO

VENTURES within one year of the filing of this complaint.

       46.      FIRST PORTFOLIO VENTURES did not obtain a license from the New Jersey

Department of Banking and Insurance prior to authorizing and/or causing MONARCH



                                            Page 8 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 9 of 17 PageID: 9




RECOVERY MANAGEMENT to make attempts to collect the INDIGO MASTERCARD

obligation from Plaintiff on behalf of FIRST PORTFOLIO VENTURES as required by law. See

Veras v. LVNV Funding, LLC, 2014 U.S. Dist. LEXIS 34176 (D.N.J. Mar. 17, 2014); Lopez v.

Law Offices of Faloni & Associates, 2016 U.S. Dist. LEXIS 124730 (D.N.J. Sept. 14, 2016);

Latteri v. Mayer, 2018 U.S. Dist. LEXIS 85926; and New Century Fin. v. Trewin, 2018 N.J.

Super. Unpub. LEXIS 1688.

       47.     Defendants made other attempts to collect the INDIGO MASTERCARD

obligation from Plaintiff within 1 year of the filing of this complaint.

       48.     In connection with those collection attempts made against Plaintiff regarding the

INDIGO MASTERCARD obligation, Defendants did not itemize or breakdown the amount of

the debt by principal, interest, fees and other charges.

       49.     The outstanding balance claimed to be due by Defendants on the INDIGO

MASTERCARD obligation included an amount for interest, fees and/or other charges.

       50.     In connection with those collection attempts made against Plaintiff regarding the

INDIGO MASTERCARD obligation, Defendants did not inform Plaintiff that the amount of the

debt included an amount for interest.

       51.     In connection with those collection attempts made against Plaintiff regarding the

INDIGO MASTERCARD obligation, Defendants did not inform Plaintiff that the amount of the

debt included an amount for costs and/or fees.

       52.     FIRST PORTFOLIO VENTURES is a consumer lender as defined at N.J.S.A.

17:11C-2 et seq.




                                            Page 9 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 10 of 17 PageID: 10




        53.     FIRST PORTFOLIO VENTURES is in the business of buying, discounting or

endorsing notes, or of furnishing, or procuring guarantee or security for compensation in amount

of $50,000 or less.

        54.     FIRST PORTFOLIO VENTURES is a sales finance company as defined at

N.J.S.A. 17:11C-2 and N.J.S.A. 17:16C-1 et seq.

        55.     The INDIGO MASTERCARD obligation is an open end loan as defined at

N.J.S.A. 17:11C-2 and/or retail charge account as defined at N.J.S.A. 17:16C-1 et seq.

        56.     Alternatively, the INDIGO MASTERCARD obligation is a consumer loan as

defined at N.J.S.A. 17:11C-2.

        57.     FIRST PORTFOLIO VENTURES engages in the consumer loan business as

defined at N.J.S.A. 17:11C-2.

        58.     FIRST PORTFOLIO VENTURES engages in the business of purchasing

defaulted consumer notes, defaulted consumer loans and/or defaulted retail charge accounts.

        59.     At all times relevant to this matter, FIRST PORTFOLIO VENTURES did not

obtain a license under authority of the New Jersey Consumer Finance Licensing Act.

        60.     At all times relevant to this matter, FIRST PORTFOLIO VENTURES did not

obtain a license issued by the New Jersey Department of Banking and Insurance.

        61.     At all times relevant to this matter, FIRST PORTFOLIO VENTURES did not

obtain a license under authority of the New Jersey Consumer Finance Licensing Act authorizing

it to make consumer loans, or to buy, discount or endorse notes (loans), or to receive interest.

        62.     At no time was MONARCH RECOVERY MANAGEMENT authorized to charge

or add interest to Plaintiff's account.




                                           Page 10 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 11 of 17 PageID: 11




        63.     At no time was MONARCH RECOVERY MANAGEMENT authorized to collect

interest on Plaintiff's account.

        64.     At no time was MONARCH RECOVERY MANAGEMENT authorized to collect

on Plaintiff's account.

        65.     At no time was FIRST PORTFOLIO VENTURES authorized to charge or add

interest to Plaintiff's account.

        66.     At no time was FIRST PORTFOLIO VENTURES authorized to collect interest

on Plaintiff's account.

        67.     At no time was FIRST PORTFOLIO VENTURES authorized to collect on

Plaintiff's account.

        68.     As FIRST PORTFOLIO VENTURES did not obtain the appropriate license under

the New Jersey Consumer Finance Licensing Act during the time relevant to this matter, it was

prohibited from attempting to collect on the INDIGO MASTERCARD obligation.

        69.     As FIRST PORTFOLIO VENTURES did not obtain the appropriate license

issued by the New Jersey Department of Banking and Insurance at all relevant to this matter, it

was prohibited from attempting to collect on the INDIGO MASTERCARD obligation.

        70.     As FIRST PORTFOLIO VENTURES did not obtain the appropriate license under

the New Jersey Consumer Finance Licensing Act,, MONARCH RECOVERY MANAGEMENT

was prohibited from attempting to collect on the INDIGO MASTERCARD obligation.

        71.     As FIRST PORTFOLIO VENTURES did not obtain the appropriate license

issued by the New Jersey Department of Banking and Insurance, MONARCH RECOVERY

MANAGEMENT was prohibited from attempting to collect on the INDIGO MASTERCARD

obligation.



                                        Page 11 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 12 of 17 PageID: 12




        72.      MONARCH RECOVERY MANAGEMENT knew or should have known that its

actions violated the FDCPA.

        73.      FIRST PORTFOLIO VENTURES knew or should have known that its actions

violated the FDCPA.

        74.      Defendants could have taken the steps necessary to bring their actions within

compliance with the FDCPA, but neglected to do so and failed to adequately review their actions

to ensure compliance with the law.

                            POLICIES AND PRACTICES COMPLAINED OF

        75.      It is Defendants' policy and practice to collect or attempt to collect debts, which

violate the FDCPA, by inter alia:

                 (a)     Using false, deceptive or misleading representations or means in
                         connection with the collection of a debt; and

                 (b)     Threatening to take any action that cannot legally be taken or that is not
                         intended to be taken;

                 (c)     Using unfair or unconscionable means to collect or attempt to collect any
                         debt; and

                 (d)     Making a false representation of the character or amount of the debt.

        76.      Defendants attempted to collect debts from at least 50 natural persons in the state

of New Jersey within one year of this Complaint.

                                                 COUNT I

                       FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C. §
                                   1692 et seq. VIOLATIONS

        77.      Plaintiff, on behalf of himself and others similarly situated, repeats and realleges

all prior allegations as if set forth at length herein.




                                               Page 12 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 13 of 17 PageID: 13




        78.      Collection letters and/or notices, such as those sent by Defendants, are to be

evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

        79.      Defendant’s letters would cause the least sophisticated consumer to be confused

about his or her rights.

        80.      Defendant’s letters would mislead the least sophisticated consumer to believe that

Defendants could legally attempt to collect the debt.

        81.      Defendant’s collection attempts would cause the least sophisticated consumer to be

confused as to whether the balance could and/or would increase.

        82.      Defendant’s collection attempts would cause the least sophisticated consumer to be

confused as to whether the balance included an amount for interest.

        83.      Defendant’s collection attempts would cause the least sophisticated consumer to be

confused as to whether the balance included an amount for costs and/or fees.

        84.      Defendant’s collection attempts would cause the least sophisticated consumer to

believe that Defendants had the legal ability to attempt to collect the debt and that FIRST

PORTFOLIO VENTURES had acquired the appropriate licenses or had otherwise complied with

New Jersey regulations.

        85.      A violation of New Jersey laws, despite no private cause of action, can form the

basis of a violation of the FDCPA. See Chulsky v. Hudson Law Offices, P.C., 777 F.Supp.2d 823

(D.N.J. 2011).

        86.      Defendants’ attempt to collect the alleged debt without first obtaining the

license(s) necessary under New Jersey law violated various provisions of the FDCPA including

but not limited to: 15 U.S.C. § 1692e; § 1692e(2)(A); § 1692e(5); § 1692e(10); and § 1692f et

seq.



                                           Page 13 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 14 of 17 PageID: 14




       87.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by using any false,

deceptive or misleading representation or means in connection with their attempts to collect

debts from Plaintiff and others similarly situated.

       88.     Defendants violated 15 U.S.C. § 1692e of the FDCPA in connection with their

communications to Plaintiff and others similarly situated.

       89.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by falsely implying that

they had the right or legal authority to collect debts from Plaintiff and others similarly situated.

       90.     Defendants violated 15 U.S.C. § 1692e of the FDCPA by not disclosing that the

amount allegedly due on the INDIGO MASTERCARD obligation included an amount for

interest and an amount for costs and/or fees.

       91.     15 U.S.C. § 1692e(2)(A) of the FDCPA prohibits a debt collector from making a

false representation of the character, amount or legal status of a debt.

       92.     Defendants violated 15 U.S.C. § 1692e(2)(A) by including an amount for interest

in the balance of the obligation.

       93.     Defendants violated 15 U.S.C. § 1692e(2)(A) by including an amount for costs

and/or fees in the balance of the obligation.

       94.     Defendants violated 15 U.S.C. § 1692e(2)(A) by making false representations of

the character, amount or legal status of a debt.

       95.     Defendants violated 15 U.S.C. § 1692e(2)(A) as Defendants were prohibited from

charging or collecting interest under the New Jersey Consumer Finance Licensing Act.

       96.     Defendants violated 15 U.S.C. § 1692e(2)(A) as Defendants were prohibited from

collecting on the INDIGO MASTERCARD obligation because they failed to comply with the

New Jersey Consumer Finance Licensing Act.



                                            Page 14 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 15 of 17 PageID: 15




          97.    15 U.S.C. § 1692e(5) of the FDCPA prohibits a debt collector from threatening to

take any action that cannot legally be taken or that is not intended to be taken.

          98.    Defendants violated 15 U.S.C. § 1692e(5) by attempting to collect the alleged

debt without first obtaining the license(s) necessary under New Jersey law.

          99.    15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

          100.   Defendants violated 15 U.S.C. § 1692e(10) by attempting to collect the alleged

debt without first obtaining the license(s) necessary under New Jersey law.

          101.   15 U.S.C. § 1692f et seq. of the FDCPA prohibits a debt collector from using

unfair or unconscionable means to collect or attempt to collect any debt.

          102.   Defendants violated 15 U.S.C. § 1692f et seq. of the FDCPA by attempting to

collect interest, which it is not authorized or permitted by law to charge or collect.

          103.   Defendants should be disgorged of all money collected from members of the class

during the relevant period as ill-gotten gains.

          104.   Defendant MONARCH RECOVERY MANAGEMENT is vicariously liable for

any violations of the FDCPA that FIRST PORTFOLIO VENTURES committed as described

herein.

          105.   Defendant FIRST PORTFOLIO VENTURES is vicariously liable for any

violations of the FDCPA that MONARCH RECOVERY MANAGEMENT committed as

described herein. See Fox v. Citicorp Credit Services, Inc., 15 F.3d 1507 (9th Cir. 1994); Pollice

v. National Tax Funding, L.P., 225 F.3d 379 (3d Cir. 2000).

          106.   Congress enacted the FDCPA in part to eliminate abusive debt collection

practices by debt collectors.



                                           Page 15 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 16 of 17 PageID: 16




       107.    Plaintiff and others similarly situated have a right to be free from abusive debt

collection practices by debt collectors.

       108.    Plaintiff and others similarly situated have a right to receive proper notices

mandated by the FDCPA.

       109.    Plaintiff and others similarly situated were sent letters, which could have affected

their decision-making with regard to the debt.

       110.    Plaintiff and others similarly situated have suffered harm as a direct result of the

abusive, deceptive and unfair collection practices described herein.

       111.    Plaintiff has suffered damages and other harm as a direct result of Defendants

actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

               (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and him attorneys as Class Counsel;

               (b)     Awarding Plaintiff and the Class statutory damages;

               (c)     Awarding Plaintiff and the Class actual damages, including but not limited

to a disgorgement of all money collected during the relevant period;

               (d)     Awarding pre-judgment interest;

               (e)     Awarding post-judgment interest.

               (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys'

fees and expenses; and

              (g)    Awarding Plaintiff and the Class such other and further relief as the Court
may deem just and proper.




                                           Page 16 of 17
Case 2:21-cv-01145-SDW-LDW Document 1 Filed 01/25/21 Page 17 of 17 PageID: 17




                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

Dated: January 25, 2021                               Respectfully submitted,

                                              By:     s/ Ben A. Kaplan
                                                      Ben A. Kaplan, Esq. (NJ 037712008)
                                                      CHULSKY KAPLAN, LLC
                                                      280 Prospect Avenue, 6G
                                                      Hackensack, New Jersey 07601
                                                      Phone (877) 827-3395 ex 102
                                                      Cell Phone: (201) 803-6611
                                                      Fax: (877) 827-3394
                                                      ben@chulskykaplanlaw.com
                                                      Attorneys for Plaintiff




                        CERTIFICATION PURSUANT TO LOCAL RULE 11.2

        I, hereby certify that the matter in controversy is not the subject of any other court,

arbitration or administrative proceeding.

Dated: January 25, 2021
                                                      s/ Ben A. Kaplan
                                                      Ben A. Kaplan, Esq. (NJ 037712008)
                                                      CHULSKY KAPLAN, LLC
                                                      280 Prospect Avenue, 6G
                                                      Hackensack, New Jersey 07601
                                                      Phone (877) 827-3395 ex 102
                                                      Cell Phone: (201) 803-6611
                                                      Fax: (877) 827-3394
                                                      ben@chulskykaplanlaw.com
                                                      Attorneys for Plaintiff




                                            Page 17 of 17
